Exhibit21.1 SUBSIDIARIES OF REGISTRANT GeoEye, Inc.’s principal affiliates as of December31, 2010, are listed below. All other affiliates, if considered in the aggregate as a single affiliate, would not constitute a significant affiliate. AFFILIATES OF REGISTRANT INCLUDED IN REGISTRANT’S FINANCIAL STATEMENTS Percentage of Voting Securities Directly or Indirectly Owned by Registrant State or Country of Incorporation or Organization ORBIMAGE Inc.(1) Delaware ORBIMAGE SI Holdco Inc.(2) Delaware ORBIMAGE SI Opco Inc.(3) Delaware i5, Inc. Missouri MJ Harden Associates, Inc. Missouri ORBIMAGE License Corp.(4) Delaware GeoEye Asia Pte. Ltd. Singapore GeoEye Analytics Inc. Delaware As of January29, 2010, the name of the entity was changed to GeoEye Imagery Collection Systems Inc. As of January29, 2010, the name of the entity was changed to GeoEye Solutions Holdco Inc. As of January29, 2010, the name of the entity was changed to GeoEye Solutions Inc. As of January29, 2010, the name of the entity was changed to GeoEye License Corp.
